        Case 4:19-cv-00931 Document 1 Filed on 03/14/19 in TXSD Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

CENTURION BULK PTE LTD                              §
     Plaintiff,                                     §
                                                    §
                                                                  C.A. No. 4:19-cv-00931
v.                                                  §
                                                                      Admiralty 9(h)
                                                    §
NUSTAR ENERGY SERVICES, INC.                        §
     Defendant.                                     §

                                            COMPLAINT

        Plaintiff, Centurion Bulk Pte Ltd (“Centurion”), files its Complaint against Defendant,

NuStar Energy Services, Inc. (“NuStar”), and alleges as follows:

                                   JURISDICTION AND VENUE

        1.         This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure and this Court has jurisdiction under 28 United States Code §

1333.

        2.         Venue is proper in this Court as all or a substantial portion of the acts and/or

omissions giving rise to this claim occurred within this district.

                                              PARTIES

        3.         At all material times to this action, Centurion was and is a foreign company duly

organized and operating under foreign law with its principal place of business in Singapore.

Centurion was the Charterer of the M/V SAN ANTONIO (“Vessel”).

        4.         At all material times, NuStar was a corporation organized under Delaware law

with its principal place of business at 19003 IH-10, San Antonio, Texas 78257. It may be served

with process through its registered agent, CT Corporation System, 1999 Bryan Street, Suite 900,

Dallas, Texas 75201.




23,262♦9PLLC3118
       Case 4:19-cv-00931 Document 1 Filed on 03/14/19 in TXSD Page 2 of 4



                                     FACTUAL BACKGROUND

        5.         On or about March 2, 2018, Centurion contracted with NuStar for the supply of

bunker fuel to the Vessel to be provided in Houston, Texas. That delivery occurred on March

15, 2018. (See Exhibit 1, Confirmation of Sales dated March 2, 2018, NuStar Sales Agreement

and NuStar Marine Fuel Delivery Note dated March 15, 2018.)

        6.         After delivery, it was determined that the bunkers were contaminated, unfit, and

unable to be used for their intended purpose. Initial testing of the fuel was performed on May 5,

2018, and the results indicated that the fuel contained impurities such as Bisphenol F, Bisphenol

A and other oxygenated compounds. (See Exhibit 2, FOBAS Fuel Quality Investigation Report

dated May 7, 2018.) On May 10, 2018, Centurion transmitted the Fuel Quality Investigation

Report to NuStar. (See Exhibit 3, Email Correspondence dated May 10, 2018.)

        7.         The NuStar Sales Agreement states that “[a]ll fuel oil supplied is in accordance

with specifications set by ISO 8217: 2010(E) and conforms to regulations 14 and 18 of Annex VI

of MARPOL 73/78.” The May 7, 2018, Fuel Quality Investigation Report indicates the

contaminants rendered the fuel off-specification according to clause 5 of ISO 8217 and

MARPOL annex VI section 18.

        8.         As a result of NuStar’s provision of off-specification fuel, NuStar did not meet the

specifications set forth in its agreement resulting in a breach of the agreement in place between

the parties, causing Centurion damages.

                                       CLAIM AND DAMAGES

        9.         NuStar’s failure to provide bunker fuel in accordance with clause 5 of ISO 8217

and MARPOL annex VI section 18 as required by the NuStar Sales Agreement is a material

breach of the contract and entitles Centurion to damages. The contaminants contained in the




23,262♦9PLLC3118                                    2
       Case 4:19-cv-00931 Document 1 Filed on 03/14/19 in TXSD Page 3 of 4



bunker fuel render it unusable for its intended purposes and is, therefore, a breach of the contract.

The failure to provide bunkers according to specification and that were materially unfit for their

intended purpose constitutes a breach of the warranties of merchantability and fitness for a

particular purpose.

        10.        As a result of NuStar’s breach of contract and breach of warranties, Centurion has

sustained money damages in excess of this Court’s minimal jurisdictional limits.

        11.        Centurion is entitled to monetary damages for all economic losses, contractual

losses and liabilities, additional fees, costs and expenses, attorney’s fees, and all other monetary

losses to be proved at trial as a result of Defendant’s failure to provide on-spec bunkers.

        12.        All conditions precedent to Centurion’s claims against NuStar have occurred,

been performed, satisfied, or otherwise fulfilled.

                                                PRAYER

        For these reasons, Centurion prays that:

        A.         Process in due form of law issue against NuStar, citing it to appear and answer the

matters alleged in the Complaint, failing which default judgment be entered against it in an

amount to be determined by the Court;

        B.         This Court award Centurion damages in an amount to be proved at trial, award

attorneys’ fees and costs incurred in this action, and award pre- and post-judgment interests at

the maximum rates provided for by law.

        C.         Centurion also prays for all other and further relief as the Court deems just, proper

and equitable.




23,262♦9PLLC3118                                     3
       Case 4:19-cv-00931 Document 1 Filed on 03/14/19 in TXSD Page 4 of 4



                                     Respectfully submitted,


                                     /s/ James T. Bailey
                                     Robert L. Klawetter
                                     Fed. ID No. 2471
                                     State Bar No. 11554700
                                     klawetter@easthamlaw.com
                                     Christina K. Schovajsa
                                     Fed. ID. No. 25142
                                     State Bar No. 24002910
                                     schovajsa@easthamlaw.com
                                     James T. Bailey
                                     Fed. ID No. 30347
                                     State Bar No. 24031711
                                     bailey@easthamlaw.com
                                     The Niels Esperson Building
                                     808 Travis Street, Suite 1300
                                     Houston, TX 77002
                                     Telephone: (713) 225-0905
                                     Facsimile: (713) 225-2907

                                     Attorneys for Plaintiff,
                                     Centurion Bulk Pte Ltd

OF COUNSEL:

EASTHAM, WATSON, DALE & FORNEY, L.L.P.




23,262♦9PLLC3118                        4
